              Case 3:19-cv-00479-JWD-SDJ       Document 7-3    08/01/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA
   LOUISIANA STATE
   CONFERENCE OF
   THE NAACP,                                   )
                Plaintiff                       )   3:19-CV-00479
   v. STATE OF                                  )
   LOUISIANA,                                   )
               Defendant                        )


                         PROPOSED ORDER OF ADMISSION

  It appearing to the Court that the requirements stated in LR 83.B.8A for admission pro
hac vice have been satisfied, the request of Petitioner BRENDAN DOWNES to appear
pro hac vice in the United States District Court, Middle District of Louisiana in the subject
case is GRANTED.
  This _______ day of ________________, 20___.



                                                _____________________________________
                                                   UNITED STATES DISTRICT JUDGE
